Citation Nr: 0432484	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-11 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for degenerative changes of the left knee as 
a result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).


FINDINGS OF FACT

1.  In an unappealed March 2000 rating decision, the RO 
denied compensation under 38 U.S.C.A. § 1151 for degenerative 
changes of the left knee as a result of VA treatment.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's March 2000 rating decision is new, but 
does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying compensation under 
38 U.S.C.A. § 1151 for degenerative changes of the left knee 
as a result of VA treatment is final.  38 U.S.C.A. §§ 5103, 
5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Since the March 2000 rating decision, new and material 
evidence has not been submitted, and the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative changes of the left knee as a result of VA 
treatment is not reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a November 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to new and 
material evidence claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In an October 2002 letter, prior to the November 2002 
adjudication of the veteran's claim, he was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

The veteran filed his request to reopen his claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
October 2002.  Because the claim was filed on or after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination) is not applicable.  The 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  The new law 
requires that the claimed additional disability be "caused 
by" VA hospital care, medical or surgical treatment, or 
examination, and further adds a "proximate cause" requirement 
that the additional disability be caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability be an event which was not reasonably 
foreseeable.  Effective October 1, 1997, 38 U.S.C.A. § 1151 
provides in relevant part as follows:

(a)	Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and (1) the disability 
or death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or (B) an 
event not reasonably foreseeable.

The veteran requests that the Board reopen and grant his 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for degenerative changes of the left knee as a result of VA 
treatment on the basis that he has submitted new and material 
evidence.  The Board observes that the veteran's claim was 
denied in a March 2000 rating decision.  At that time, the RO 
denied the veteran's claim on the basis that the evidence 
failed to establish that VA medical services were the 
proximate cause of additional disability.  The March 2000 
rating decision is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2003).  

As noted, in October 2002, the veteran filed to reopen his 
claim.  In a November 2002 rating decision, the veteran's 
claim was denied as the RO determined that new and material 
evidence had not been submitted to reopen the claim.  He 
disagreed with that decision and initiated a timely appeal.  
As there is a prior final determination for the veteran's 
claim, the March 2000 rating decision, the Board is now 
required to decide whether new and material evidence has been 
presented before reopening and adjudicating the merits of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the March 2000 rating 
decision, additional evidence was added to the record 
including VA treatment records, the testimony provided by the 
veteran at personal hearings held in February 2003 and in 
June 2004, and the report of a February 2003 VA examination.  
The Board finds that while most of this evidence is new, none 
of it is material as defined by the applicable regulatory 
provision set forth above.  Essentially, the VA treatment 
records show continuing treatment for left knee disability.  
The veteran's testimony is essentially redundant of those 
contentions considered at the time of the prior denial and to 
the extent that any of the testimony may be considered new, 
the Board finds that such testimony cannot be considered 
material since when it is viewed by itself or when considered 
with previous evidence of record, such evidence cannot be 
considered competent medical evidence that is necessary to 
substantiate the claim.  Finally, with respect to the 
February 2003 VA examination report, the Board notes that the 
examiner opined that it was "not likely" that the veteran's 
left knee arthritis was made worse, exacerbated, or changed 
in any way as a result of his minimally displaced tibial 
plateau fracture, as it did go on to heal.  He also indicated 
that the veteran's osteoarthritis would have progressed 
despite the tibial plateau fracture as he had no more 
significant deformity on the left knee than the right.  Thus, 
again while this evidence is new, it is not material as 
defined by regulation since  such evidence does not relate to 
an unestablished fact necessary to substantiate the claim.  
In fact, instead of aiding in substantiating the veteran's 
claim, it specifically disproves the veteran's claim in this 
case.  Based on the foregoing, the Board must conclude that 
new and material evidence has not been added to the record 
since the last prior final denial in this case.  As such, the 
veteran's request to reopen his claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for degenerative changes 
of the left knee as a result of VA treatment must be denied.  




ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for degenerative changes of the left knee as a result of VA 
treatment, and the appeal is denied.




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



